       Case 2:20-cv-00648-GJF-SMV Document 9 Filed 07/23/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

BROCK HANKSTON,

       Plaintiff,

v.                                                                     No. 20-cv-0648 GJF/SMV

DALTON KLEINDIENST;
C.R. ENGLAND, INC.; and
LOVE’S TRAVEL STOPS & COUNTRY STORES, INC.;

       Defendants.

                    MEMORANDUM OPINION AND ORDER GRANTING
                     LEAVE TO AMEND THE NOTICE OF REMOVAL

       THIS MATTER is before the Court sua sponte, following its review of the Notice of

Removal [Doc. 1], filed by Defendant Love’s Travel Stops & Country Stores, Inc. (“Love’s) on

July 2, 2020. The Court has a duty to determine sua sponte whether subject-matter jurisdiction

exists. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006); Tuck v. United Servs. Auto. Ass’n,

859 F.2d 842, 844 (10th Cir. 1988). The Court, having considered the Notice of Removal, the

applicable law, and being otherwise fully advised in the premises, concludes that the Notice fails

to allege the necessary facts of citizenship in order to sustain diversity jurisdiction. Therefore,

the Court will order the removing Defendant to file an amended notice of removal no later than

August 24, 2020, if the necessary jurisdictional allegations can be made in compliance with the

dictates of Rule 11 of the Federal Rules of Civil Procedure.

                                        BACKGROUND

       On July 2, 2020, Love’s filed its Notice of Removal under 28 U.S.C. § 1332. [Doc. 1]

at 1–2. The Notice asserts that there diversity exists between Plaintiff and Love’s and that the
       Case 2:20-cv-00648-GJF-SMV Document 9 Filed 07/23/20 Page 2 of 3




amount in controversy exceeds $75,000. Id. In support of its claim of diversity of citizenship,

Love’s alleges that Plaintiff is a citizen of Texas and Love’s is a citizen of Oklahoma. See id.

The Notice alleges the citizenship of neither Defendant Kleindienst nor Defendant C.R. England,

Inc. See id. at 1–3.

                                     LEGAL STANDARD

       The federal statute providing for the removal of cases from state to federal court was

intended to restrict rather than enlarge removal rights. Greenshields v. Warren Petroleum Corp.,

248 F.2d 61, 65 (10th Cir. 1957). Federal courts, therefore, are to strictly construe the removal

statutes and to resolve all doubts against removal. Fajen v. Found. Reserve Ins. Co., Inc., 683

F.2d 331, 333 (10th Cir. 1982). The removing party bears the burden of establishing the

requirements for federal jurisdiction. Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290

(10th Cir. 2001).

                                         DISCUSSION

       District courts have original jurisdiction of all civil actions where the amount in

controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different States. 28 U.S.C. § 1332(a) (2018). When a plaintiff files a civil action in

state court over which the federal district courts would have original jurisdiction based on

diversity of citizenship, the defendant may remove the action to federal court, provided that no

defendant is a citizen of the State in which such action is brought. See 28 U.S.C. § 1441(a), (b).

       Here, the Notice of Removal does not sufficiently establish diversity of citizenship

because it lacks allegations concerning the citizenship of two Defendants, Kleindienst and C.R.

                                                2
       Case 2:20-cv-00648-GJF-SMV Document 9 Filed 07/23/20 Page 3 of 3




England, Inc.     Diversity jurisdiction requires that “each plaintiff . . . be diverse from each

defendant.” Ravenswood Inv. Co. v. Avalon Corr. Servs., 651 F.3d 1219, 1223 (10th Cir. 2011);

see § 1332(a). Without knowing the citizenship of two Defendants, the Court cannot determine

whether diversity jurisdiction exists. The Court will give Love’s the opportunity to file an

amended notice of removal to properly allege the citizenship each and every party at the time the

notice was filed, including the citizenship of Defendants Kleindienst and C.R. England, Inc.

       IT    IS    THEREFORE         ORDERED,         ADJUDGED,       AND     DECREED          that

Defendant Love’s amend the Notice of Removal to properly allege diversity of citizenship, if

such allegations can be made in compliance with the dictates of Rule 11 of the Federal Rules of

Civil Procedure, no later than August 24, 2020.

       IT IS FURTHER ORDERED that if such an amended notice is not filed by August 24,

2020, the Court may remand this action to state court.

       IT IS SO ORDERED.




                                                            ______________________________
                                                            STEPHAN M. VIDMAR
                                                            United States Magistrate Judge




                                                  3
